Exhibit 10.16
SECOND AMENDMENT TO
ALON USA OPERATING, INC.
INCENTIVE STOCK OPTION AGREEMENT
     This Amendment is entered into as of November 4, 2008, by and between Alon
USA Operating, Inc., a Delaware corporation (the “Corporation”), and Jeff D.
Morris (the “Participant”). Terms not defined in this Amendment will have the
meaning set forth in the Incentive Stock Option Agreement described below.
     WHEREAS, the Corporation and the Participant entered into an Incentive
Stock Option Agreement dated as of July 31, 2000 (the “Agreement”), pursuant to
which the Corporation granted to the Participant an option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code to
purchase 3,033.4 shares of Common Stock; and
     WHEREAS, the Corporation and the Participant wish to amend the Agreement to
assure that the Option does not constitute a deferral of compensation subject to
Section 409A of the Code.
     NOW, THEREFORE, the parties agree as follows:
     1. With respect to any portion of the Option that vests and becomes
exercisable in a calendar year after 2007, the Participant must exercise that
portion of the Option (including any portion that exceeds the $100,000 limit of
Section 422(d) of the Code) by the earlier of the maximum exercise period set
forth in Section 2 or Section 5 of the Agreement, whichever applies, or March 15
of the calendar year immediately following the calendar year in which such
portion of the Option vested. To the extent not exercised within the time period
set forth in the preceding sentence, the portion of the Option that was
exercisable will expire.
     2. Notwithstanding any provision of the Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to the Agreement as the Company
deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.
     3. The provisions of this Amendment supersede and replace in their entirety
any conflicting provision set forth in the Agreement, including Exhibit A to the
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

              ALON USA OPERATING, INC.   PARTICIPANT
 
           
By:
  /s/ David Wiessman       /s/ Jeff D. Morris
 
     Name: David Wiessman       Jeff D. Morris
 
     Title: Executive Chairman        

 